UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7554



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARK ANTHONY WILLIAMS, a/k/a Michael Nemhardt,
a/k/a Alex Cruz, a/k/a Smiley,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:97-cr-00142-F-3)


Submitted: December 14, 2006              Decided:   December 21, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark Anthony Williams, Appellant Pro Se. John Samuel Bowler,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Mark   Anthony   Williams   seeks   to    appeal   the   district

court’s orders denying his Fed. R. Civ. P. 60(b) motion and his

subsequent motion for reconsideration. We have reviewed the record

and find no reversible error.          Accordingly, we affirm for the

reasons stated by the district court.               See United States v.

Williams, No. 5:97-cr-00142-F-3 (E.D.N.C. July 21, 2006; Aug. 21,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                 - 2 -